DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/18/2021 (Remarks pages 12-13) have been fully considered, but they are not persuasive. Examiner maintains the position set forth in the Rejection of 11/27/2020 and further notes the newly recited convex wall extending between, and out of the plane intersecting first and second ends is structurally and inherently met by Lovald.  The claimed ends are met by either a curved plate (paragraph 0035 describes planar or concave plate 1 contoured to shape of bone), or the ends may be opposed ends of a countersink 3 (Fig 3-6).  
Examiner maintains Lovald discloses the cap structure of the device having connecting bar components (e.g., elements 5) that would be fully capable of breaking when placed under stressed or loading conditions, thus being named as a breaking point on the device.  Further, the components are fully capable of (and configured for) use in contact with particular bone sites, to correspond to a particular shape of regenerated bone, and the cap neither bridges nor contacts healthy bone.  These limitations are dependent upon the intended bone defect and manner of use.  In view of this interpretation of the prior art, the rejections under Lovald have been maintained.


Claim Objections
Claim 32 is objected to because of the following informalities:  at line 7 “second wall” should read “second side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 21, 23, 27, 28, 30-32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovald et al. (US Pub. No. 2007/0238069; hereinafter Lovald).
Lovald discloses the following regarding claim 13:  device for covering and/or reconstructing a bone defect site, the device comprising: a cap (Figs. 3-6) comprising a first side (upper surface of the cap) facing away from the bone defect site and a second side (lower surface of the cap) facing the bone defect, wherein the cap is made of a dimensionally stable material (paras. 0013, 0037) which is at least partially in contact with the bone, and the second side of the cap facing the bone defect or the first side of the cap facing away from the bone defect corresponds to the shape of a regenerated bone (Figs. 8, 11; paras. 0041-0042), wherein the cap has at least one nominal breaking point (5) (Figs. 4-6; paras. 0035-0036, 0041).  Lovald further discloses a convex wall extending between, and out of the plane intersecting first and second ends.  The claimed ends are met by either a curved plate (paragraph 0035 describes planar or concave plate 1 contoured to shape of bone), or the ends may be opposed ends of a countersink 3 (Fig 3-6).  

The claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, 
Lovald discloses the following regarding claim 21:  device according to claim 13 wherein the first side and the second side form a mold shell (Figs. 4-6) having a wall thickness of at least 0.2 mm (para. 0035).
Lovald discloses the following regarding claim 23:  device according to claim 13 wherein the cap comprises at least one milling (10).
Lovald discloses the following regarding claim 27:  device according to claim 13 wherein the cap comprises at least one opening (2, 10).
Lovald discloses the following regarding claim 28:  device according to claim 13 wherein the cap has at least one fastening device (2, 10) for at least one implant to be inserted.
Lovald discloses the following regarding claim 30:  device according to claim 13 wherein at least one positioning device (3) is arranged on the cap which has a wall (outer wall of element 3) facing away from the healthy bone and a wall (inner wall of element 3) facing the healthy bone and at least partially corresponding therewith (Figs. 3-6, 8, 11).
Lovald discloses the following regarding claim 31:  device according to claim 30 wherein at least one nominal breaking point is arranged between the cap and the positioning device (Figs. 3, 5, 6).
Lovald discloses the following regarding claim 32:  device for covering and/or reconstructing a bone defect site with a cap (Figs. 3-6) which comprises a first side (outer side surface) facing away from the bone defect site and a second side (inner side surface) facing the bone defect, wherein the cap is made of a dimensionally stable material (paras. 0013, 0037) which is at least partially in contact with the bone, and the second side of the cap facing the bone defect or the first side of the cap facing away from the bone defect corresponds to the shape of a regenerated bone (Figs. 8, 11; paras. 0041-0042), wherein the cap has at least one nominal breaking point (5); and wherein the cap is manufactured in accordance with a process for manufacturing the cap comprising the following processing stages: recording of a first data set which represents the affected bone defect site in the actual condition comparison of the first data set with a second data set which represents the nominal condition of a bone regenerated at the bone defect site, wherein the second data set is produced through calculation or is recorded at a time at which the bone at the now to be regenerated site was still a healthy bone, use of the first data set and the second data set for planning the cap, which comprises a first side facing away from the bone defect and a second side facing the bone defect, conversion of the planning of the cap in to planning data set and transferring the planning data set to a manufacturing process, in which the cap is made of a dimensionally stable material and the second side facing the bone defect or the first side facing away from the bone defect site represents the shape of the regenerated bone in the nominal condition, wherein during and/or after manufacturing of the cap at least one nominal breaking point is arranged on the cap.
Lovald further discloses a convex wall extending between, and out of the plane intersecting first and second ends.  The claimed ends are met by either a curved plate (paragraph 0035 describes planar or concave plate 1 contoured to shape of bone), or the ends may be opposed ends of a countersink 3 (Fig 3-6).  

Figure 6 show three regions as required by claim 34 wherein the breaking point and larger openings are in the second region (middle).
Please note that methods of making a device are not considered germane to the patentability of the device itself.  Method limitations in device claims may only be considered to the extent that they further define the structural characteristics of the claimed device.  As presently worded, the scope of the subject matter fails to further structurally distinguish and define the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovald as applied to claim(s) 13, 21, 23, 27, 28, 30-32, and 34 above, and further in view of Morgan (US Pat. No. 5,769,637).
Lovald teaches the limitations of claim 13, as described above.  However, it does not teach the second side facing the bone defect having undergone surface conditioning to have a porous structure.  Morgan teaches an implant comprising a wall facing the bone defect of the patient that has undergone surface conditioning to have a porous structure (col. 6, lines 41-55; col. 7, line 58-col. 8, line 3), for the purpose of guiding the tissue regeneration around the implant device.  It would have been obvious to one having ordinary skill in the art to modify the device of Lovald to comprise a porous structure, as taught by Morgan, in order to guide the tissue regeneration around the implant device.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774